Nina Cešarek, Notary Public

Kocevje, Trg zbora odposlancev 66

 

Ref. No.: SV 48/03

 

NOTARIAL PROTOCOL

 

The following parties appeared in front of me, Notary Public, in the offices of
PRO PLUS d.o.o., Ljubljana, Kranjceva 26 (twenty-six):

a) MMTV 1 (one) d.o.o., Ljubljana, Ljubljana, Kranjceva 26 (twenty-six)
represented by Director, Marjetka Horvat, born on 31.12.1967 (thirty-first of
December one thousand nine hundred and sixty-seven), residing in Zgornje Jarše,
Industrijska cesta 1 (one) Radomlje, as Transferor and

b) CME SLOVENIJA B.V., Birkstraat 89 (eighty-nine), 3768 (three thousand seven
hundred and sixty-eight) Soest, Netherlands, represented by Robert Ethan Burke
born on 28.08.1951 (twenty-eighth of August one thousand nine hundred and
fifty-one), residing at 21 (twenty-one) Fordington Road, London N 6 (six) 4
(four) TD, Great Britain, as Transferee.

I, the undersigned, Notary Public, was named a permanent court interpreter for
English with the Decision by the Ministry of Justice of the Republic of Slovenia
No. 756 (seven hundred and fifty-six) – 45 (forty-five)/90 (ninety) of
07.10.1994 (seventh of October one thousand nine hundred and Pursuant to Article
51 of the Notary Act two protocol witnesses are present:

c) Horžen Tadej, born on 08.07.1968, residing in Cerklje ob Krki 72
(seventy-two) and

c) Tozon Petra, born on 10.09.1976 (tenth of September one thousand nine hundred
and seventy-six), residing in Ljubljana, Viška cesta 69 (sixty-nine) C.

The identity of the parties was established as follows:

a) MMTV 1 (one) d.o.o.: a company registered in the Court Register of the
District Court of Ljubljana, reg. No. 1(one)/19467 (nineteen thousand four
hundred and sixty-seven)/00(zero zero),

Horvat Marjetka: Personally known to Notary Public,

b) CME SLOVENIJA B.V.: a company registered in the Commercial Register of the
Chamber of Commerce and Industries for Gooi-en Emmland No. 33289323
(thirty-three million two hundred eighty-nine thousand three hundred and
twenty-three)

Robert Ethan Burke: Passport of the USA, No. 7004190087 (seven zero zero four
one nine zero zero eight seven), issued by the Consulate in London

c) Horžen Tadej: Personally known to Notary Public,

c) Tozon Petra: Personally known to Notary Public,

The parties have agreed to enter into the following:

SHARE TRANSFER AGREEMENT RE PRO PLUS

The text of which was presented in the form of a private document.

I, Notary Public, established that the private document in its form and contents
complies with the regulations on the notary document pursuant to the provisions
of Articles 31 to 35 and 43 of the Notary Act, therefore I confirm it pursuant
to the provisions of Articles 49 and 50 of the same Act. I attach the document
to this Notary Protocol in the prescribed way and the document becomes its
constituent part.

I read this Notary Protocol to the parties and instruct them on the legal
consequences of the legal transaction, after which the parties declare that they
have been acquainted with the entire contents of the document, that the contents
correspond to their will, then they approve the document and sign it in front of
me. The document is also signed by both protocol witnesses.

The following two attachments are attached in the prescribed way to this Notary
Protocol:

Attachment 1 (one): Abstract from the Commercial Register

Attachment 2 (two): Authorization

 

     

 

--------------------------------------------------------------------------------

This Notary Protocol has been written in four copies; The original is kept with
Notary Public, while the parties receive the first two copies of the original of
the Notary Protocol and one copy is intended to file an application for a
registration of the changes in the Court Register of the District Court in
Ljubljana.

The parties have agreed that further copies of the Notary Protocol can be issued
several times.

Ljubljana, 30.01.2003 (thirtieth January two thousand and three)

 

Signed by:  Signature and seal of Notary Public:

 

     

 

--------------------------------------------------------------------------------

1. MMTV 1 d.o.o., a Slovene corporation with its principal headquarters at
Kranjceva 26, Ljubljana, represented by duly authorized general director Marjeta
Horvat (hereinafter referred to as Transferor),

 

and

 

2. CME Slovenia B.V., a Dutch company with its principal headquarters at
Birkstraat 89, 3768 HD Soest, Netherlands, represented by duly authorized Robert
Ethan Burke (hereinafter referred to as Transferee),

 

have agreed to enter into the following:

 

 

SHARE TRANSFER AGREEMENT

RE PRO PLUS

 

 

 

Article I. RECITALS

 

                         A. The parties hereto establish that:

 

                         1. The Transferor is a holder of a business share in
the corporation Produkcja Plus d.o.o., Kranjceva 26, Ljubljana, , registered at
Court Register of the District Court of Ljubljana under the registration number
12651900 (one two six five one nine zero zero).

 

                         2. The Transferee has in accordance with its activities
the interest to acquire the business share in the Company and the Transferor to
transfer such business share into the property of Transferee.

 

                         B. THEREFORE the parties hereto agree as follows:

 

 

 

Article II.  Object of this Agreement

 

                         A. The Transferor hereby transfers and conveys to the
Transferee its business share in the nominal amount of 8,385,677.88 (eight
thousand three hundred eighty-five thousand six hundred seventy seven and
eighty-eight one hundredths) SIT, which represents 1% (one percent) of the total
capital in the Company.

 

                         B. Transferee accepts and takes over the said business
share.

 

     

 

--------------------------------------------------------------------------------

Article III.  Consideration

 

                         A. This transfer is being made and accepted for the
agreed selling price in the amount of 8,385,677.88 (eight thousand three hundred
eighty-five thousand six hundred seventy seven and eighty-eight one hundredths)
SIT.

 

 

Article IV.  Transfer of the business share

 

                         A. The business share, which is the object of transfer
hereunder is to be transferred to Transferee on the day of execution hereof
(Closing Date).

 

                         B. The transfer of the business share, which is the
object of transfer hereunder shall be completed with the notification of the
transfer to the director of the Company.

 

                         C. Any of the parties hereto is allowed to notify the
transfer of the business share to the director of The Company, and the
Transferor shall be obliged to cause the director to register the transfer with
the Court Register. If the director doesn't submit the application for the
registration of the business share transfer to the Court Register in 15
(fifteen) days after the receipt of the notification of such transfer, any of
the parties hereto is allowed to submit such application to the Court Register.

 

                         D. All rights derived from or related to the business
share which is the object of transfer hereunder, including the possible right on
the receipt of the profits for the preceding years, that have not yet been
distributed on the day hereof, shall be transferred to Transferee on the Closing
Date.

 

 

Article V. Transferor's Representations and Warranties

 

                         A. The Transferor represents and warrants in favor of
the Transferee the following regarding itself and the Company to be true and
correct. These representations and warranties are made as of the date hereof and
as of the Closing Date.

 

                         a. Status of Transferor. The Transferor is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                         b. Authorization. Transferor has all necessary power
and authority to enter into this Agreement and to perform all obligations to be
performed by it hereunder. At the Closing, this Agreement will have been duly
authorized, executed and delivered by the Transferor and will constitute its
valid and binding obligation, enforceable according to its terms.

 

                         c. Non-Violation. The execution and delivery by the
Transferor of this Agreement and the consummation by the Transferor of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of the Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of Transferor to perform its obligations hereunder or thereunder
or (ii) any material contract, indenture, agreement or commitment to which
Transferor is a party or bound.

 

     

 

--------------------------------------------------------------------------------

                         d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by Transferee of this Agreement to be entered into by the Transferee and the
consummation by the Transferee of the transactions contemplated hereby, the
absence of which would have a material adverse effect on the ability of the
Transferee to perform its obligations under this Agreement or the other
agreements contemplated hereby.

 

                         e. Organization of the Company. The Company is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                         f. Transfer of Shares. As of the Closing Date, the
Transferor will transfer to the Transferee good and valid title to the Shares,
free and clear of all liens, options and/or other encumbrances or commitments of
any kind. 

 

                         g.  No Claims. Transferor does not have any claim or
any direct or indirect interest in any tangible or intangible asset or property
of the Company or hold any receivable owed by the Company.

 

                         h. Consents. No consent or approval, registration
(except registration in the Court Register) declaration or filling with any
Governmental Authority is or will be required to be obtained or made in
connection with the execution and delivery of the Agreement or the consummation
of any other transaction contemplated hereby.

 

 

Article VI.  Transferee Representations and Warranties

 

                         A. Transferee hereby represents and warrants in favor
of the Transferor the following regarding itself to be true and correct. These
representations and warranties are made as of the date hereof and as of the
Closing Date.

 

                         a. Corporate Organization. Transferee is a corporation
duly organized, validly existing under the laws of the Netherlands.

 

                         b. Corporate Authorization. Transferee has all
necessary corporate power and authority to enter into this Agreement and to
perform all obligations to be performed by it hereunder. This Agreement has been
duly authorized, executed and delivered by Transferee and constitutes its valid
and binding obligation, enforceable according to its terms.

 

                         c. Non-Violation. The execution and delivery by the
Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of Transferee to perform its obligations hereunder or thereunder,
(ii) the Articles of Incorporation or By-laws of Transferee or (iii) any
material contract, indenture, agreement or commitment to which Transferee is a
party or bound.

 

     

 

--------------------------------------------------------------------------------

                         d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferee to perform its obligations under
this Agreement or the other agreements contemplated hereby.

 

 

 

Article VII.  Final Provisions

 

                         A. Transferee shall be entitled to set off any
liability owed to it by Transferor against any liability owed by it to
Transferor (whether actual or contingent, present or future and irrespective of
currency of payment).

 

 

 

CME Slovenia BV MMTV 1 d.o.o.          /s/ Robert Burke  /s/ Marjetka Horvat 
Robert Burke  Marjetka Horvat 

 

     

 

--------------------------------------------------------------------------------